Hascall, J.
It seems to us, from the testimony adduced upon the trial, that respondent sustained the allegations of his complaint, by the necessary weight of evidence, which enabled the jury to say that the appellant promised or agreed to pay the commission sued for, of was cognizant of effort being made in her behalf for which, if successful, she would be obliged to pay the customary rate. We also find that the question was fairly submitted below.
Judgment and order appealed from should be affirmed, with costs.
Fitzsimons, Ch. J., concurs.
Judgment and order affirmed, with costs.